Citation Nr: 0002343	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to October 
1986.

The veteran filed a claim in August 1991 for service 
connection for broken ankles and bad knees.  This appeal 
arises from the April 1992 rating decision from the Los 
Angeles, California Regional Office (RO) that denied the 
veteran's claim for service connection for bilateral knee 
pain, left ankle fracture, and right ankle fracture.  A 
Notice of Disagreement was filed in June 1992 and a Statement 
of the Case was issued in September 1992.  A substantive 
appeal was filed in September 1992.

In May 1993, the veteran requested a hearing at the RO before 
a Member of the Board.  On March 21, 1994, a hearing was held 
at the RO before Charles D. Romo, a member of the Board.

This case was remanded in June 1994 for further development.  
The case was thereafter returned to the Board.

Pursuant to a May 1996 letter from the Board informing the 
veteran that the Board Member who had conducted the previous 
Board hearing was no longer with the Board, in May 1996 the 
veteran indicated that he wished to have another hearing at 
the RO before a Member of the Board.  This case was remanded 
in July 1996 to afford the veteran the abovementioned Board 
hearing.  

On July 17, 1996, a hearing was held at the RO before Mary 
Sabulsky, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

This case was remanded in October 1996 for further 
development.  

In June 1999, the veteran requested a hearing at the RO 
before a Member of the Board.  On July 22, 1999, a hearing 
was held at the RO before Iris S. Sherman, who is a member of 
the Board rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1999).

Additionally, while an appeal had been perfected as to an 
August 1992 rating decision that denied service connection 
for a nasal injury and a right hand finger injury, the 
veteran withdrew his claim for service connection for these 
disabilities in July 1996.

The Board notes that the veteran had indicated that he was 
seeking to reopen his claim for service connection for 
disabilities to include hearing loss, a broken nose, and a 
fracture of the finger.  In an October 1999 rating action, 
the RO determined that new and material evidence to reopen a 
claim for hearing loss and a fracture of the finger was 
denied and service connection for hearing loss was denied.  
In the reasons and bases portion of the decision, there was 
analysis regarding reopening a claim for service connection 
for a nose disability; however, the issue or decision portion 
of the decision did not address a nose disability.  While 
this may be a typographical error, the issue of a reopened 
claim for service connection for a broken nose should be 
clarified.  It is, therefore, referred to the RO for the 
appropriate action.

At the hearing before the Board in July 1999, the veteran 
raised a claim for service connection for an ankle disability 
on a secondary basis.  This issue, which is not inextricably 
intertwined with any issue on appeal, is also referred to the 
RO for appropriate action.

FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current right knee disability to his military 
service; the claim is not plausible.

2.  There is no competent medical evidence linking the 
veteran's current left knee disability to his military 
service; the claim is not plausible.

3.  There is no competent medical evidence linking the 
veteran's current right ankle disability to his military 
service; the claim is not plausible.

4.  There is no competent medical evidence linking the 
veteran's current left ankle disability to his military 
service; the claim is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for a 
right ankle disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a left 
ankle disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in May 1981, a history of 
broken bones and trick or locked knee was reported.  The 
veteran indicated that he had fractured the left ankle and 
was treated with an ace bandage.  He had pain in the knees 
when applying pressure, such as when jumping. 

On an orthopedic consultation later in May 1981, it was noted 
that the veteran had symptomatic knees on certain stress.  
The veteran was able to play basketball and run but on 
certain motion he would get pain in the knees.  He had had no 
treatment.  On examination, there were no gross 
abnormalities.  The x-rays were negative.  Additionally, it 
was noted that the veteran had normal knees, not disabling. 

On a service induction examination in June 1981, no history 
of broken bones or trick or locked knee was reported. 

In May 1982, the veteran reported that he had hurt his left 
knee when he fell down while playing basketball.  On 
examination, the knee was within normal limits.  The 
assessment was soft tissue damage.  

In June 1984, the veteran was seen with complaints regarding 
the knees.  The assessment was knee stress.  The veteran was 
referred for a physical therapy consult.  

A June 1984 physical therapy consult shows that the veteran 
complained of right knee pain for three years, secondary to 
running.  The initial injury happened when he was playing 
basketball.  He had also sustained a right ankle sprain in 
September 1983.  The range of motion was within normal 
limits, with pain with full flexion.  There was no effusion 
or laxity.  The x-rays were negative.  The assessment was 
patellofemoral syndrome.  

In July 1984, the veteran was on profile for improving right 
knee strain.  

In August 1984, the veteran complained of ankle tenderness 
after playing basketball.  The assessment was ankle sprain.  
The veteran was on profile for right ankle sprain.  

On a service separation examination in September 1986, a 
history of broken bones, trick or locked knee, and foot 
trouble was reported.  It was noted that the veteran had 
right ankle fracture with no sequela.  He had joint problems 
of the knees with no sequela.  It was additionally noted that 
the veteran stated that he fractured the ankle and right knee 
while in service; however, there was no medical data to 
support this.  On examination, the veteran's lower 
extremities were clinically evaluated as normal.

In August 1991, the veteran filed a claim for service 
connection for broken ankles and bad knees. 

VA medical records from June 1991 to August 1991 show that 
the veteran was seen in June 1991 for polysubstance 
dependence treatment.  It was noted that the veteran was 
being treated for a fractured left ankle.  He had fallen six 
months ago.  It had healed but he had pain since then.   

In August 1991, the veteran was seen for evaluation of status 
post ankle fracture with persistent pain.  The veteran 
reported a history of multiple left and right ankle fractures 
secondary to athletics and jumping out of planes.  The last 
left ankle fracture was one year ago.  He had persistent pain 
of the left ankle.  The assessment was repeated ligamentous 
injury.  Later in August 1991, the veteran had continued 
treatment for left ankle pain.

Received in October 1991 was a record from the Los Angeles 
County University of Southern California Medical Center from 
February 1991 that shows that the veteran was seen with 
trauma to the left ankle.  

Received in November 1991 were records from Riverside General 
Hospital from April 1991 that show that the veteran was seen 
with left ankle fracture two months ago, from which he still 
had pain.  The diagnoses included left ankle strain.

A record from General District Health Insurance in Germany, 
from October 1991 indicated that the veteran was treated in 
September 1988 for a meniscus injury of the right knee; in 
February 1989 for meniscus-opathy of the left knee; in July 
1989 for a contusion of the left knee; and in October 1989 
for meniscus dislocation of the right knee joint. 

By rating action of April 1992, service connection for 
bilateral knee pain was denied, service connection for a left 
ankle fracture was denied, and service connection for right 
ankle fracture was denied.  The current appeal to the Board 
arises from these denials.

VA outpatient records from February 1991 to November 1992 
show that in February 1991, the veteran was seen with 
complaints of falling into a hole and twisting his left 
ankle.  No prior problems were noted.  The diagnoses included 
left ankle sprain.   

In May 1991, the veteran was seen with left ankle pain; he 
had a left ankle injury six months ago.  Also in May 1991, 
the veteran was seen with complaints of swelling and pain of 
the right ankle.  The x-rays from later in May 1991 showed no 
fracture or dislocations.  There was a small bony spur of the 
anterior left tibia distally, secondary to old trauma.  Later 
in May 1991, the veteran was seen with posttraumatic left 
ankle pain.  

In August 1992, the veteran was seen with complaints of right 
knee pain; he was last seen in May 1992 status post a kick to 
the right knee in early May.  He had intermittent pain since 
then.  The impression was bilateral knee pain of unknown 
etiology; there was a possible history of left knee 
ligamentous injury per the veteran.  In September 1992 and 
October 1992, the veteran had continued treatment for 
bilateral knee disability.  

In November 1992, the veteran's past medical history included 
status post ankle and knee fractures.  The examination of the 
lower extremities was negative.  

Later in November 1992, the veteran was seen with complaints 
to include chronic bilateral knee and ankle pain.  He 
indicated that he was hurt in the service.  

At a March 1994 Board hearing, the veteran testified that he 
fractured both of his ankles in service on several occasions.  
He injured his knees in service many times.  He was not 
qualified to be an airborne soldier due to the problems with 
his knees and ankles.  After service, he fractured his ankles 
and injured his knees. 

Associated with the file was an August 1991 VA hospital 
record that shows that the veteran's past medical history was 
remarkable for sprain of the left ankle secondary to falling 
in a hole.  

Associated with the file were records from February 1991 from 
the California Medical Center that show that the veteran was 
seen for pain of the left ankle after falling down the 
stairs.  The diagnostic impressions included acute soft 
tissue injury of the left foot.  

Associated with the file were VA outpatient records from May 
1991 to April 1994 that show that in May 1991 the veteran was 
seen with a painful left ankle since an old injury in 
February 1991.  

A VA record from May 1992 shows that the veteran was issued a 
right knee brace.  

A VA outpatient record from August 1992 shows that the 
veteran was referred to orthopedics status post a right knee 
injury.  The injury occurred when he was involved in a fight 
in May 1992 and he still had pain.  

A VA outpatient record from April 1994 shows that the veteran 
was seen for a twisted right ankle.  The ankle was stuck in a 
rowing machine.  

At a Board hearing in July 1996, the veteran testified that 
he was treated for bilateral knee problems in service and had 
treatment after service, beginning in 1988.  The veteran had 
a current knee disability.  He was also being treated for an 
ankle disability.  

VA outpatient records from October 1995 to January 1996 show 
that in October 1995, the veteran was seen with complaints of 
bilateral knee pain.  The assessment included bilateral knee 
degenerative meniscal tears by history and examination.  

In November 1995, the veteran was seen with complaints of 
bilateral knee pain.  The assessment was bilateral antero-
medial knee pain.  

In January 1996, the veteran was treated for bilateral knee 
pain, reportedly for fifteen years.  The assessment included 
bilateral patellofemoral pain.  

On a VA examination in September 1997, the veteran stated 
that he injured his knees during service.  Currently both 
knees locked up on him with pain and swelling.  He indicated 
that both of his ankles were becoming affected due to his 
knee problems.  The diagnoses included that there was 
insufficient clinical information to diagnose any acute or 
chronic disorder of either knee, or any chronic sequelae 
thereof.  There were moderate range of motion deficits 
attributable solely to pain.  There was a normal ankle 
examination with full range of motion.  It was noted that due 
to no clinically diagnosable disability or disorder involving 
either knee, no causal relationship was established between 
the veteran's knee disability and his bilateral ankle 
disability.  It was additionally noted that "service 
connection was established for the veteran's knee condition, 
and it appeared the veteran was developing ankle complaints 
which [could not] be substantiated clinically at this time."

A VA outpatient record from May 1997 shows that the veteran 
was seen with complaints of bilateral knee pain that he had 
for years.   

A VA outpatient record from June 1998 shows that the veteran 
was receiving treatment for post traumatic pain of the knees.  
Additionally in June 1998, the veteran complained of 
bilateral ankle pain.   

Associated with the file was an October 1998 report from 
Jurgen Wollin, Dr. med., indicating that the veteran had been 
diagnosed with meniscus-opathy of the left knee and contusion 
of the left knee in February 1989.  

A VA outpatient record from October 1998 shows that the 
veteran complained of chronic ankle pain and chronic knee 
pain.  The assessments included chronic pain syndrome of the 
knees and ankles.  The veteran had continued treatment from 
November 1998 to June 1999 for chronic pain syndrome.  In 
June 1999, the impressions included patellofemoral syndrome 
and diffuse ankle pain with no distinct pathology.  

At the July 1999 Board hearing, the veteran testified that he 
injured his knees in service on more than one occasion and 
was treated.  He was treated after service in Germany for 
knee problems and was currently being treated for knee 
problems.  He fractured his ankles in service and had 
treatment after service.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war or after December 31, 1946 and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

The veteran is claiming that he currently has bilateral knee 
and ankle disabilities that were incurred during service.  

The veteran has submitted no competent medical evidence to 
establish a nexus between any current bilateral knee or 
bilateral ankle disability and his service.  He has also 
submitted no medical evidence that any current knee or ankle 
disability is related to continuity of symptomatology post 
service.  Savage.  The only evidence that would support the 
veteran's claim is found in his statements.  However, lay 
evidence is inadequate to establish a medical nexus.  Epps v. 
Gober, 126 F.3d 1464 (1997).  Since all three criteria to 
establish evidence of a well-grounded claim have not been 
met, it follows that the veteran's claim must be denied based 
on his failure to submit evidence of a well-grounded claim.  
Absent a well-grounded claim, the Board has no duty to assist 
or decide the case on its merits.  

It should be noted that while the veteran has contended that 
there are service medical records that are not associated 
with the file, a follow up search from the National Personnel 
Record Center in November 1992 revealed no additional records 
and a note from Ft. Bragg from August 1994 indicated that 
there were no records.  In addition, while the representative 
has argued that the VA has a duty to assist claimants whose 
claims are not well grounded, this proposition has been 
rejected by the United States Court of Appeals for Veterans 
Claims.  On July 14, 1999, the Court affirmed a September 6, 
1996 Board decision which denied claims for service 
connection for several disabilities as not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  In that case, the 
Court addressed and rejected the appellant's argument on 
appeal that, by virtue of various regulations, VA ADJUDICATION 
PROCEDURE MANUAL M21-1 provisions, and Compensation & Pension 
Service (C&P) policy concerning the development of claims, VA 
had taken upon itself a duty to assist in fully developing 
the facts pertinent to a claim even in the absence of a well-
grounded claim.  Because there is no duty to assist under 
38 U.S.C. § 5107(a) absent the submission of a well-grounded 
claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 2348 (1998), the Court held 
that the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until such a 
claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for bilateral 
knee or bilateral ankle disabilities, those claims must be 
denied.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a right knee disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a left knee disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a right ankle disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a left ankle disability is denied.



			
                  Iris S. Sherman                                              
D. C. Spickler
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	M. Sabulsky
Member, Board of Veterans' Appeals




 

